DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abousleiman (US PgPub #2014/0130628) in view of Francois (US Patent #5344101).
For Claims 1 and 4, figures 1-2 of Abousleiman ‘628 disclose a non-pressurized accessory gearbox for an aircraft comprising: a non-pressurized accessory gearbox housing (16); one or more gears (20, 22, 24, 26, and 28) disposed within the non-pressurized accessory gearbox housing; an input rotating member (36) connected to the one or more gears and configured to receive input from a main rotor gearbox via a shaft connected to the one or more gears; one or more output rotating members (30a, 32a, 34a) in communication with the one or more gears, wherein the one or more output rotating members are configured to be connected to two or more outputs for a blower, a hydraulic pump, or an electrical generator; and wherein the non-pressurized accessory gearbox is configured to be connected to the main rotor gearbox.  While paragraph [0008] of Abousleiman ‘628 discloses the gearbox being lubricated, it is silent about it using splash lubrication.  However, column 5, line 67 thru column 6, line 2 of Francois '101 teaches using splash lubrication in helicopter gearboxes to lubricate the gears. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Abousleiman ‘608 with the splash lubrication system of Francois '101 in order to provide a simple, passive lubrication system to a gearbox in order to reduce friction and extend the life of the system.
For Claim 2, figures 1-2 of Abousleiman ‘628 disclose that at least one of the gears is a drive gear that includes two of the output rotating members, wherein the first output rotating member (30a) of the two output rotating members is a first portion of the drive gear facing in a first direction, and a second output rotating member (32a) of the two output rotating members is a second portion facing in a second direction that is opposite to the first direction.
For Claim 3, figures 1-2 of Abousleiman ‘628 disclose that the drive gear is configured to drive the blower and the electrical generator.
For Claim 5, figures 1-2 of Abousleiman ‘628 disclose that the one or more output rotating members are configured to drive the blower, the hydraulic pump, and the electrical generator.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abousleiman (US PgPub #2014/0130628) in view of Francois (US Patent #5344101) as applied to claim 1 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claims 6 and 7, while Abousleiman ‘628 is silent about having an oil level gauge or an oil level sensor, the AAPA teaches that it is well known to use oil gauges and sensor so as to known how much oil is in the system to maintain a proper amount of oil to reduce friction and therefore maintain a healthier system. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Abousleiman ‘628 to have the ability to monitor how much oil is in the system so as to maintain enough oil to properly lubricate the system in order to maintain a system that will last longer.

Claim 8, 10-13, 16, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sautreuil (US PgPub #2016/0016670) in view of Francois (US Patent #5344101).
For Claims 8, 10-13, 16, 18-20, and 23, figure 1 of Sautreuil ‘670 discloses an aircraft and a method of providing, comprising: a main rotor gearbox (61); an accessory gearbox (62) configured to be connected to the main rotor gearbox, comprising: a non-pressurized accessory gearbox housing; it inherently has gears disposed within the gearbox housing; an input rotating member connected to the gears and configured to receive input from the main rotor gearbox via a shaft (13) connected to the one or more gears; one or more output rotating members in connection with the gear, wherein the output rotating member is configured to be connected to two or more outputs for a blower, hydraulic pump or an electrical generator.  While Sautreuil ‘670 is silent about lubricating the gearbox, column 5, line 67 thru column 6, line 2 of Francois '101 teaches using splash lubrication in helicopter gearboxes to lubricate the gears. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Abousleiman ‘608 with the splash lubrication system of Francois '101 in order to provide a simple, passive lubrication system to a gearbox in order to reduce friction and extend the life of the system.
Sautreuil ‘670 discloses having one accessory gearboxes but it is silent about having two. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two accessory gearboxes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8. Having additional gearboxes would allow for additional accessories to be run.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sautreuil (US PgPub #2016/0016670) in view of Francois (US Patent #5344101) as applied to claims 8 and 16 above, and further in view of Abousleiman (US PgPub #2014/0130628).
For Claims 9 and 17, while Sautreuil ‘670 is silent about the specific details of the inside of the accessories gearbox, figures 1-2 of Abousleiman ‘628 disclose that at least one of the gears is a drive gear that includes two of the output rotating members, wherein the first output rotating member (30a) of the two output rotating members is a first portion of the drive gear facing in a first direction, and a second output rotating member (32a) of the two output rotating members is a second portion facing in a second direction that is opposite to the first direction.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Satreuil ‘670 with the accessory gearbox of Abousleiman ‘628 in order to provide the ability power accessories in different parts of the helicopter at the same time.

Claim 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sautreuil (US PgPub #2016/0016670) in view of Francois (US Patent #5344101) as applied to claim 8 above, and further in view of Applicant Admitted Prior Art (AAPA).
For Claims 14, 15, 21, and 22, while Sautreuil ‘670 is silent about having an oil level gauge or an oil level sensor, the AAPA teaches that it is well known to use oil gauges and sensor so as to known how much oil is in the system to maintain a proper amount of oil to reduce friction and therefore maintain a healthier system. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Waltner '573 to have the ability to monitor how much oil is in the system so as to maintain enough oil to properly lubricate the system in order to maintain a system that will last longer.

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 5/17/2021, with respect to the rejection(s) of claim(s) 1-23 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abousleiman ‘628 and Sautreuil ‘670.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/21/2021